Judge Wells
dissenting.
Implicit in the majority opinion is the requirement that plaintiffs change of condition must have actually occurred within two years of her final payment of compensation. In my opinion, the cases over the years reflect a requirement that when an injured worker seeks to establish a right to additional compensation based on a change of condition, the right must be asserted within two years of the last payment of compensation, but I have found no case which holds or even suggests that the worker must establish that the change of condition actually occurred within two years. Logically, once the claim is timely asserted, a worker should be as entitled to compensation for whatever degree of additional disability he may establish up to the time of hearing on his claim. In this case, Dr. McConnachie’s testimony established that plaintiff suffered a change of condition for the worse within two years of her last payment of compensation.
For these reasons, I respectfully dissent and vote to affirm the Commission’s award.